UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1035


In Re:   MOHAMMAD NAWAZ RAJA,

                Debtor.

----------------------------

MOHAMMAD NAWAZ RAJA,

                Plaintiff – Appellant,

           v.

INDYMAC FEDERAL BANK, FSB,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-00654-LO-TCB)


Submitted:   November 30, 2010             Decided:     December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammad Nawaz Raja, Appellant Pro         Se.   Eric    Patrick Burns,
CUNNINGHAM & ASSOCIATES, P.L.C.,           Arlington,    Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mohammad     Nawaz   Raja        appeals   the    district    court’s

orders: (1) affirming the bankruptcy court’s order granting the

Appellee’s    motion    for   relief     from    stay   and,   (2)   denying    his

motions for reconsideration.             We have reviewed the record and

find    no   reversible    error.        Accordingly,     we    affirm    for   the

reasons stated by the district court.                   Raja v. IndyMac Fed.

Bank, No. 1:09-cv-00654-LO-TCB (E.D. Va. Nov. 6, 2009; Nov. 24,

2009;    December   23,    2009).        We    dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                         2